PER CURIAM.
Summary judgment was entered against appellants’ suit for damages which stemmed from injuries suffered in an automobile accident. We reverse and hold the foreseeability of theft and any subsequent accident, following a delivery truck operator’s failure to remove keys from the ignition, presents a jury question, notwithstanding section 316.1975, Florida Statutes (1981). See Vining v. Avis Rent-A-Car System, Inc., 354 So.2d 54 (Fla.1977).
Accordingly, we reverse and remand for a trial on the merits.
HURLEY, DELL and WALDEN, JJ„ concur.